Citation Nr: 0613812	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  94-40 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than September 1, 
2004, for the grant of a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1943 to 
September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the Bay Pines, 
Florida Appeals Management Resource Center of the Department 
of Veterans Affairs (VA), awarding the veteran TDIU, 
effective September 1, 2004.  Jurisdiction of the veteran's 
appeal is at the New York, New York Regional Office (RO).

The Board notes that in June 2005, the veteran raised the 
issue of clear and unmistakable error in the September 1944 
rating decision.  This issue is referred to the RO for proper 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that in his December 2005 substantive appeal, 
the veteran requested a Board hearing at the office in 
Washington, District of Columbia.  That hearing was scheduled 
for April 26, 2006, and the veteran was properly notified.  
However, in March 2006, the veteran requested that his Board 
hearing be held at the New York, New York RO because of 
health reasons and his inability to travel.  Therefore, the 
Board finds that the veteran should be afforded a Board 
hearing at the New York, New York RO 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Inasmuch as this case is being remanded for a 
hearing, the RO is now provided with the opportunity to 
provide the veteran proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that an 
effective date for the award of benefits will be assigned if 
TDIU is awarded.  The letter should also include an 
explanation as to the type of evidence that is needed to 
establish an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the TDIU 
claim on appeal, and the evidence needed 
to establish an effective date rating, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should adjudicate the merits of 
the claim based on all the evidence of 
record and all governing legal authority, 
including the VCAA of 2000 and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran should be furnished a Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of their 
decision, to include any further changes 
in the VCAA or other legal precedent.

3.  The RO should then take appropriate 
action to schedule the veteran for a 
travel board hearing at the New York, New 
York RO before a Veterans Law Judge.  A 
copy of the notice provided to the veteran 
of the scheduled hearing should be placed 
in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

